Citation Nr: 1525831	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for renal cysts with mild hydronephrosis, claimed as abnormal kidney test.

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a left wrist fracture.

3.  Whether new and material evidence has been received to reopen the claim of service connection for cataracts.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with bilateral basilar scarring, previously claimed as right lung condition.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to service connection for traumatic brain injury (TBI).

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for cerebrovascular accident (CVA), claimed as blackouts.

10.  Entitlement to service connection for prostate cancer.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for papillary urothelial carcinoma low grade with mild voiding, claimed as cancer.

14  Entitlement to an initial rating in excess of 10 percent for tinnitus.

15.  Entitlement to an initial compensable rating for bilateral hearing loss.

16.  Entitlement to a rating in excess of 60 percent for partial right foot drop.

17.  Entitlement to a rating in excess of 40 percent for spondylolisthesis with degenerative disc disease of the lumbar spine.

18.  Entitlement to a rating in excess of 10 percent for polyneuropathy, lower left extremity.

19.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or housebound status.

20.  Entitlement to restoration of a finding of total disability evaluation based on individual unemployability (TDIU), from October 1, 1999.  

21.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, January 2009, May 2009, November 2014 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In October 2007, the RO issued a rating decision advising the Veteran that it was proposed to discontinue his TDIU benefits.  Following notice of the proposed reduction, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in January 2008.  A transcript of the hearing is of record.  Thereafter, in the February 2008 rating decision, the RO discontinued TDIU, effective October 1, 1999.

The January 2009 rating decision denied increased ratings for a partial right foot drop, a lumbar spine disability and for polyneuropathy of the lower left extremity.  The rating decision also denied entitlement to SMC.  Subsequently, the RO denied entitlement to PTSD in the May 2009 rating decision.

The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in September 2011.  A Transcript of the hearing have been reviewed and associated with the claims file.  

Thereafter, in a February 2012 decision, the Board remanded the issues of entitlement to increased ratings for partial right foot drop, a lumbar spine disability, polyneuropathy of the lower left extremity, entitlement to SMC and restoration of a TDIU for further development.

This matter was before the Board in March 2014, at which time it was remanded to schedule the Veteran for a Board hearing following retirement of the VLJ who conducted the September 2011 hearing.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

The November 2014 rating decision, in pertinent part, granted service connection for tinnitus and assigned a 10 percent rating and for bilateral hearing loss and assigned a noncompensable rating.  The rating decision also denied service connection for skin cancer, TBI, a neck disability, CVA, prostate cancer, diabetes mellitus and headaches.  Additionally, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for residuals of a left wrist fracture, cataracts and renal cysts.

The December 2014 rating decision denied service connection for papillary urothelial carcinoma and determined that new and material evidence had not been received reopen the previously denied claim of service connection for COPD.

The issues of entitlement to service connection for skin cancer, TBI, a neck disability, CVA, prostate cancer, diabetes mellitus, headaches, papillary urothelial carcinoma and PTSD; whether new and material evidence has been received to reopen the claims of service connection for residuals of a left wrist fracture, cataracts, renal cysts and COPD; entitlement to increased ratings for bilateral hearing loss, tinnitus, partial right foot drop; polyneuropathy of the left lower extremity, and entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by forward flexion to 55 degrees, but not by ankylosis or incapacitating episodes.

2.  In an April 1999 rating decision, the RO granted entitlement to a TDIU, effective March 23, 1998.  The award was based on a finding that the appellant was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

3.  In an October 2007 rating decision, the RO proposed to discontinue TDIU benefits.

4.  In a February 2008 rating decision, the RO terminated the Veteran's TDIU benefits, effective October 1, 1999.

5.  Clear and convincing evidence demonstrates that, at the time the TDIU was discontinued, the Veteran was actually employable, that he had been substantially and gainfully employed for at least twelve months prior.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for spondylolisthesis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for restoration of a TDIU, from October 1, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in a letters dated in May 2008, and August 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the discontinuance of the Veteran's TDIU benefits, inasmuch as the termination was initiated by VA, and not by the Veteran, it is not an "application" to which the VCAA notification provisions apply.  The Board notes that reductions are subject to a separate set of regulatory due process provisions governing the notice to be supplied, and that those regulations were observed by VA in this case.  The Veteran received notice of the proposed termination, along with the reasons for the discontinuance and notice of his right to a predetermination hearing, and was allowed the appropriate time to respond.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.  38 C.F.R. § 3.105.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  Pursuant to the Board's February 2012 remand directives, the RO attempted to obtain records associated with the Veteran's Social Security Administration (SSA) benefits.  However, in correspondence dated in March 2012, the RO was advised that the evidence had been destroyed.  Records related to the criminal prosecution of the Veteran are also of record.  VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded VA examinations in December 2007 for his increased rating claim on appeal.  As requested in the February 2012 remand, the Veteran was afforded an additional examination in March 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the August 2014 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

There has been substantial compliance with the Board's previous remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Rating Criteria

The Veteran's lumbar spine disability has been assigned a 40 percent rating under Diagnostic Code 5293, the code for spondylolisthesis or segmental instability.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 52963.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014).  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background and Analysis

Turning to the evidence of record, VA treatment records note persistent complaints of and treatment for chronic low back pain. 

In an October 2007 physical examination report provided by the Department of Transportation for commercial driver fitness, the Veteran reported a negative health history.  He specifically denied chronic low back pain or any other disability related to his military service.

The Veteran as afforded a VA examination in December 2007.  It was noted that he had a history of chronic low back pain without radiation.  Associated symptoms were numbness and weakness in the left and right lower extremities.  He did not have bowel or bladder complaints, erectile dysfunction or flare-ups.  It was reported that he walked with the use of a cane, crutch or an electric wheelchair, which he indicated using since 1999.  It was noted that the condition affected his daily activities, including walking, grooming, bathing, toileting, sitting, standing and driving.  

On physical examination, the Veteran walked with the use of a cane and a brace before he became too tired.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, left and right lateral flexion to 5 degrees and left and right rotation to 15 degrees.  The spine was not painful on range of motion; however, he was additionally limited by fatigue and lack of endurance following repetitive movement.  There was no objective evidence of painful motion, but there was objective evidence of weakness.  It was noted that the Veteran had to be held up in order to perform bending, extension, rotation and flexion because of generalized weakness in the lower extremities.

Neurological examination revealed decreased sensation below both knees.  Straight leg raising was negative.  It was noted that the Veteran had not had an episode of intervertebral disc syndrome (IVDS) in the past 12 months requiring bed rest or treatment by a physician.  

In relevant part, the examiner diagnosed grade I anterior spondylolisthesis of the lumbar spine and bilateral peripheral neuropathy of the lower extremities. 

The examiner noted that the Veteran's claims file was reviewed, which included multiple Department of Transportation (DOT) physicals.  The examiner noted that the DOT physicals did not show or report any of the disabilities found on examination.  There were no complaints of a back condition, a foot condition or the wearing of a brace, the use of cane, a crutch or an electric wheelchair.  The examiner further stated that it was inconceivable that the Veteran could drive up in his electric wheelchair and have a DOT physical.  Further, the grossly obvious poor effort on examination would be readily apparent to any examiner.  The Veteran had great difficulty moving and it was not possible for him to pass a DOT physical because of the clinical features of his lack of sensation to the lower extremities, his weakness to the upper and lower extremities and it would be apparent to any individual that those weaknesses were assessable.  The examiner determined that the Veteran's physical condition on examination did not match the physical condition of the named individual on the numerous DOT physicals.  Therefore, he concluded that the Veteran was showing minimal effort of the examination and normal effort for the DOT physicals.

During the September 2011 Board hearing the appellant reported that he wore a back brace and had muscle spasms and that there were periods of time where he was bed ridden.  It was noted that he used a motorized wheelchair at the hearing.  

The Veteran was afforded an additional VA examination in March 2012.  At the time of the examination, he reported wearing a back brace when lying down; however, he did not wear it to the examination.  He also stated the he regularly used a wheelchair and cane to ambulate around his house.  Notably, it was reported that the appellant could still drive.  Symptoms associated with his back condition included daily pain and bilateral spasms in the paraspinal muscles.  Limitations of his back included lifting no more than10 to 15 pound and difficulty stooping, bending and twisting.  He had did not have bowel or bladder incontinence, erectile dysfunction, saddle anesthesia and could use the bathroom without difficulty.  He could walk 10 to 15 feet with his cane and stand 30 to 45 seconds.  It was noted that flare-ups occurred with prolonged sitting or standing.  Additionally, the appellant had not been hospitalized in the past 12 months for his back.  It was noted that the Veteran came to the clinic in a motorized wheelchair which he parked outside the office and he ambulated with a cant to the examination room and to the table.  

Range of motion testing revealed forward flexion to 55 degrees; extension to 20 degrees, left and right lateral flexion to 20 degrees and left and right lateral rotation to 20 degrees.  There were no changes in range of motion following repetitive testing.  There was no additional weakness, fatigability, additional restricted range of motion or loss of joint function with use or against resistance following repetitive testing.  However, there was pain through the range of motion exercises.  Following examination of the Veteran, the examiner noted a diagnosis of spondylolisthesis with degenerative disc disease and bilateral lower extremity peripheral neuropathy.  However, the examiner determined that the peripheral neuropathy was more likely than not related to his non-service connected diabetes or other metabolic cause.

After a review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for any portion of the rating period in question.  In this regard, the Veteran's lumbar spine disability has been manifested by reduced range of motion.  There has been no finding of ankylosis of the lumbar spine by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  As such, a higher rating is not warranted.

The Board acknowledges that the examiners in this case did not expressly identify, in degrees of lost motion, any additional functional loss during periods of flare-up or caused by pain. However, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such finding in the examination report does not prejudice the Veteran here.

The Board has also considered whether an increased rating is warranted for incapacitating episodes.  The Board notes that during the September 2011 Board hearing, the appellant reported that he had been bed ridden due to his service-connected back disability.  However, the evidence does not suggest that he has been prescribed bedrest by a physician during the rating period on appeal for a period of time that would warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Finally, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  The Board notes that the Veteran is service-connected for polyneuropathy of the lower left leg and partial right foot drop.  While mild radicular neuropathy of the bilateral lower was diagnosed at the March 2012 VA examination, the examiner determined that the condition was not due to his service-connected lumbar spine disability and more likely due to his diabetes mellitus.   There were no other neurologic abnormalities noted in the evidence of record.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted with respect to this period of the appeal.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's lumbar spine disability warranted a rating in excess of 40 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's lumbar spine disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

II.  Restoration of TDIU Benefits

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist on a facts found basis, including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

A rating of 100 percent disability based on individual unemployability (TDIU) may be reduced, subject to the procedural protections of § 3.105(e), but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence. 38 C.F.R. § 3.343(c)(1).  If a veteran with a TDIU begins to engage in a substantially gainful occupation after January 1, 1985, the veteran's rating may not be reduced solely on the basis of such occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  Temporary interruptions in employment that are of short duration shall not be considered breaks in otherwise continuous employment.  38 C.F.R. § 3.343 (c)(2).

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).




Factual Background and Analysis

Historically, the RO granted TDIU benefits in an April 1999 rating decision, effective March 23, 1998.  In granting the TDIU, the RO determined that the appellant was unable to secure or follow substantially gainful employment as a result of service connected disabilities.  It was noted that the appellant was a self-employed truck driver and was in receipt of SSA benefits.  Also of record was a letter from a private physician which determined that the Veteran was disabled and unable to work.

The RO proposed discontinuing the Veteran's TDIU benefits in an October 2007 rating decision, with notice also sent in October 2007.  The Veteran requested a predetermination hearing, which was scheduled in January 2008.  The reduction was finalized in a rating decision issued in February 2008 and was effective on October 1, 1999.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the discontinuance was factually appropriate based upon the evidence of record.

The evidence of record at the time of the discontinuance included, buddy statements, SSA investigation records, a July 2007 VA employment questionnaire, a report from a December 2007 VA examination, DOT Commercial Fitness examinations and a transcript from a January 2008 DRO hearing.  

Medical examination reports for commercial driver fitness from the DOT dated in December 2001, November 2003, October 2005 and October 2007 demonstrate that the Veteran did not have any disabilities.  (The first name on the 2001, 2003 and 2005 examinations does not match the Veteran's; the middle initial and last name are the Veteran's and the date of birth matches that listed on the Veteran's DD 214.  In light of the records of the Social Security Investigation, the Board finds that the examinations were actually attended by the Veteran but under another name so as to enable continuing receipt of SSA benefits.  In so finding, the Board finds very persuasive the fact that the Veteran's real birthdate was used at the examinations.  As discussed in more detail below, the SSA investigation pointed to a collusive arrangement between the Veteran and his son, who was directly paid for the truck driving services even though the witnesses interviewed indicated that it was the Veteran who actually drove the truck.  If it were the son who was examined in the Veteran's place, then one would assume that the examiner would have noticed the obvious discrepancy between the listed age and the physical appearance of the individual presenting for physical examination.  Thus, since the Veteran's birthdate was used, it would appear logical to assume that it was indeed him being examined by the employer on those occasions.  Thus, despite the fact that the Veteran's full legal name is not on those examination reports, the Board finds that it was nevertheless him that was examined and that the results are reflective of his true level of functioning on those occasions.)

Investigation records provided by the SSA dated from February 2007 to August 2007 demonstrate that the Veteran had been employed as a driver since approximately October 1999 to January 2007.  Specifically, the records suggest that the Veteran was the owner/operator of a flatbed truck that was used to transport building materials.  Several interview statements by former employers obtained during the SSA investigation confirmed that the appellant was employed during the afore-mentioned time.  In a statement dated in September 2006, an employer stated that the Veteran and his son had a lease agreement as independent contractors.  The Veteran was the qualified truck driver and Veteran's son received 70 percent of the revenue for each load.  Although the employer could not confirm if the Veteran's son paid him remuneration, the employer confirmed that the appellant drove the truck, not his son.  

In June 2007 the SSA obtained statements from the owners of a different trucking company, the company dispatcher, the office manager and the company mechanics.  The owners reported that the Veteran had been employed by the company for almost 10 years and quit a few months prior to the SSA interview.  They stated that the Veteran leased his tractor and trailer to the company and pursuant to the terms of the lease agreement, the Veteran received 80 percent of every load.  Additionally, the owners noted that all leases were in the names of both the Veteran and his son and all checks were written to the appellant's son.  Also, the Veteran was the driver of the truck for the entire period of the lease.  In the statement provided by the dispatcher, she reported that she was the dispatcher at the time the Veteran was employed with the company.  She arranged all loads to pick-up and deliver with the Veteran.  She noted that the Veteran left the company in January 2007.  She further stated that she never observed the Veteran's mobility to indicate that he had a disability with his feet, ankle, legs or any other disability. She stated that he did not use a wheelchair, cane, walker or any other form of assistance to help him get around.  In a statement provided by the office manager, she stated that the Veteran had been employed with the company off and on from 2000 to January 2007.  She confirmed that the lease agreements were with the Veteran and his son.  She also asserted that the appellant was the driver of the truck and that she had never observed anything that would indicate that he Veteran had any disability.  Lastly, the mechanics reported that they had known the Veteran for the entirety of his employment with the company.  They also stated that the only person they saw drive the truck was the appellant.   They further reported that when the Veteran brought the truck for inspection, he would get in and out and walk around with no problems.  They never observed any problems with the Veteran's mobility.

Additionally, the SSA conducted an interview with the Veteran in August 2007.  Initially, the appellant denied the allegations of being employed.  In support of this contention, the he provided a letter from a company advising that the Veteran had not been employed with the company.  When asked if he understood the rules of a TDIU, the appellant confirmed that he understood that to receive a TDIU he could not work.  When shown the DOT physicals, which demonstrated that the appellant did not have any disabilities, he reported that the signatures and handwritings on the documents were not his.  After further questioning, the Veteran admitted that he drove the truck on a full time basis to help his son; however, he stated that he did not receive compensation.  

In a VA employment questionnaire dated in June 2007, the Veteran reported that he had not been employed at any time during the previous 12 months.  

As previously noted herein, results from a December 2007 VA examination revealed a diagnosis of spondylolisthesis of the lumbar spine and bilateral neuropathy of the lower extremities.  However, the examiner determined that the Veteran's physical condition on examination did not match the physical condition of the named individual on the numerous DOT physicals.  Therefore, he concluded that the Veteran was showing minimal effort of the examination and normal effort for the DOT physicals.

The Veteran provided several buddy statements indicating that he had not been employed since July 1997 and had been confined to a wheelchair due to his service connected disabilities.  

During the January 2008 DRO hearing, the Veteran reported that he was unable to discuss his employment due to the related Court case.  However, he stated that he had been totally disabled since 1998 and been receiving TDIU benefits since that time.  He further stated that service connected disabilities prevented him from seeking employment and that he had not been employed since the date that the VA determined that he was permanent and totally disabled for VA purposes.

Employment income records have also been associated with the claims file.  Specifically, driver's daily log demonstrate the following: a log dated in March 2003 indicated that the Veteran had operated 62 days at that time and received $32,500.00, a log dated in June 2003 indicated that the Veteran had operated 138 days at that time and received $71,236.00; a log dated in October 2003 indicated that he Veteran had operated 268 days and received $126,435.00; and a record dated in May 2004 demonstrated that the Veteran had operated 136 days and received $56,285.00.  

During his September 2011 Board hearing, the Veteran and his son stated that the Veteran had never driven trucks since becoming too disabled and that his son was the sole owner of the trucks.  The appellant's son further stated that it was physically impossible for the Veteran to drive the truck given his injuries.  Additionally, he testified that he was the owner and driver of the trucks.  Lastly, he stated pursuant to DOT regulations, records were required to be kept to identify the driver of the truck.  However, the regulations only require the information to be stored for 6 months, therefore the evidence verifying the driver was unavailable.

The report from an October March 2012 VA examination indicated that concerning employability, due to the Veteran's physical examination and history, any type of repetitive heavy lifting, stooping and bending would be contraindicated.  However, the examiner noted that the appellant was very articulate and ambulated well with a cane and his wheelchair.  Therefore some type of siting work with limited lifting, such as sales would be acceptable.

During the August 2014 Board hearing, the appellant reported that his younger brother stole his identity and worked so that he could continue to obtain SSA and workers compensation benefits.  He further stated that the alleged former employer did not report anything against him to SSA.

Court records from the United States District Court for the Western District of Arkansas indicated that on pled guilty to two counts to theft of property for using money from the SSA to which he knew he was not entitled.

After a review of the pertinent evidence of record, the Board finds that there is clear and convincing evidence that the Veteran had maintained substantially gainful employment prior to discontinuance of TDIU benefits and thus termination was proper.  In so finding, the Board notes that at the time of discontinuance, the evidence of record, which includes records regarding an SSA investigation, demonstrates that the Veteran had been employed full-time from October 1999 to January 2007.  While all records related to the Veteran's income are not of record, the available records suggests that his income was based upon days operating the truck and ranged from $32,500.00 for operating the truck for 62 days to $126,435.00 for operating the truck for 268 days.  Thus, Veteran had annual earned income that exceeded the poverty level, as established by the U.S. Census Bureau.

Additionally, the DOT physical examinations which indicate that the Veteran had no physical impairments that rendered him unemployable weigh against the claim.  Although the December 2007 VA examination demonstrated physical impairments, the examiner noted that the DOT examination were a better depiction of the Veteran's capabilities.  As such, the Board finds that the evidence does not show that the appellant's service connected disabilities prohibited him from obtaining and maintaining employment.

The Board acknowledges the lay statements of record from the Veteran, his son and friends indicating that the Veteran had not been employed since 1997.  However, such statements are not supported by the evidence of record.  In this regard, the evidence demonstrates that the Veteran had been employed while receiving TDIU benefits and that he met the physical requirements needed to fulfill is employment obligations during that time.  Thus, the statements are assigned limited probative value.

In sum, the Board finds that there is clear and convincing evidence that, at the time of the discontinuance of a TDIU, the Veteran was actually employed, and that his employment was not marginal.  As such, the criteria for restoration of a TDIU, from October 1, 1999, are not met, and the claim for such must be denied.


ORDER

Entitlement to a rating in excess of 40 percent for spondylolisthesis with degenerative disc disease of the lumbar spine is denied.  

Termination of TDIU, effective October 1, 1999 was proper; the appeal is denied.  


REMAND

As previously noted, the November 2014 rating decision granted service connection for tinnitus and bilateral hearing loss.  The rating decision also denied service connection for skin cancer, TBI, a neck disability, CVA, prostate cancer, diabetes mellitus, and headaches and determined that new and material evidence had not been received to reopen the claims of service connection for renal cysts, residuals of a left wrist fracture and cataracts.  The Veteran timely submitted a notice of disagreement December 2014.  Additionally, the December 2014 rating decision denied service connection for papillary urothelial carcinoma and determined that new and material evidence had not been received reopen the claim of service connection for COPD.  The Veteran filed a notice of disagreement in January 2015.  However, the RO has not issued a statement of the case in response to the Veteran's notices of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's claim of service connection for PTSD, he asserts that three in-service incidents contributed to his PTSD.  First, he contends that in February 1961, while stationed at the naval air force base in California, an airplane crashed near Tijuana.  He reported that he was part of the cleanup crew.  He stated that he recalled the pilot's head being dismembered from his body and other body parts being scattered around.  The second stressor occurred, in 1962 when his friend was killed in a crash in the San Diego Bay.  His body was missing for 13 days, which later washed up in front of a hotel in Coronado, California.  The appellant reported that the third stressor occurred when a friend killed himself and two other sailors.

The Board notes that the last two stressors were also described in a buddy statement in support of the claim received in July 2008.  

In a May 2009 memorandum, it was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

However, the Board finds that the Veteran provided sufficient information regarding the date, location and description of each alleged in-service stressor.  The Veteran also provided the name of his friend who was killed in the crash in San Diego Bay.  Thus, the JSRRC should be requested to verify whether any incident identified in the Veteran's statement and the accompanying buddy statement occurred.  

Should the response from the JSRRC verify the stressors, then the Veteran should be scheduled for a VA examination to assess whether PTSD is due to service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the appellant's service-connected polyneurotphay of the lower left extremity, at the August 2014 Board hearing, he stated that the condition had worsened since his last VA examination.  The Board notes that his last VA examination was in March 2012, over three years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also reported that he was unable to move his right ankle due to his partial right foot drop.  The Board notes that at time of the March 2012 VA examination, range of motion testing revealed that dorsiflexion and plantarflexion were 3/5.  The Board finds that based on the Veteran's testimony at the Board hearing, the service-connected partial right foot drop has increased in severity.  As such, an additional VA examination should be provided.  See Snuffer, supra.  

As to the claim for SMC, the Veteran was afforded an examination in June 2008 which indicated that he required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional.  However, the additional evidence of record at the time examination contradicts such a finding.  An additional VA examination should be provided to determine whether the Veteran meets the regulatory requirements of a SMC.  

Lastly, the Board notes that the claim for a TDIU is inextricably intertwined with the issues of entitlement to an increased ratings polyneuropathy of the lower left extremity and partial right foot drop, which are being referred to the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus entitlement to a TDIU must also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for skin cancer, TBI, a neck disability, CVA, prostate cancer, diabetes mellitus, headaches, and papillary urothelial carcinoma; whether new and material evidence has been received to reopen the previously denied claims of service connection for renal cysts, residuals of a left wrist fracture, cataracts and COPD; and entitlement to increased ratings for tinnitus and bilateral hearing loss.  The claims are to be certified to the Board only if a substantive appeal is timely filed.

2.  The RO should review the file and prepare a summary of all claimed and stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC). The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  Any response and/or additional records with the claims file.

3.  If and only if the above search corroborates the claimed stressors, then schedule the Veteran for a VA psychiatric evaluation to determine the etiology of the Veteran's PTSD.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that PTSD was caused by or are related to the stressors identified by the Veteran.

The examiner must provide a rationale for each opinion.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner should also note any other psychiatric diagnoses and opine whether it is at least as likely as not that such are related to active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected partial right foot drop and polyneuropathy of the lower left extremity.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).

The examiner should also discuss what effects the conditions have on the Veteran's employability.

5.  Schedule the Veteran for a VA examination to obtain an opinion as to whether he meets the criteria for SMC.  The claims folder should be made available and reviewed by the examiner.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his impairments. 

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, is permanently bedridden, or is so helpless as to be in need of regular aid and attendance of another party.  Specifically, the examiner should consider whether, by reason of service-connected disability, the Veteran has an inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner must provide a rationale for each opinion.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


